Detailed Action
1. 	Claims 1, 3-4, 6-7, 9-10, 12-14, and 16-19 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3. 	Claims 1, 3-4,6-7, 9, and 18-19 have been amended .
4.	Claims 2, 5, 8, 11, and 15 have been canceled.

Response to Argument
5.	Applicants amended claim 1 by   cancelling some of the limitations of claim 1 and incorporating the limitation of claim 2 into claim 1,  and substantially argue:  “Miyazawa merely discloses that the imaging system has the B-mode and the Doppler mode, and does not disclose or suggest that the processor in the ultrasound probe is configured to set a predetermined first compression ratio in a case in which the type of the inspection mode set by the processor in the image display device is a frame unit mode for displaying the ultrasound image in units of frames, and set a second compression ratio lower than the first compression ratio in a case in which the type of the inspection mode set by the processor in the image display device is a scroll mode for displaying the ultrasound image in time series, as recited by amended claims 1 and 19” (the argument is found in page 9 4th paragraph of the Applicant remark ) .
            As to above argument Examine  respectfully disagree because  as described in the previous Office Action the above limitations are rejected using the combination of  Takeshima  and Miyazawa references not only Miyazawa.   The limitations include image compression aspect and image display mode aspect.  As shown in the Office Action and explain below  the image compression aspect of the limitations where rejected using Takeshima while the images displaying mode aspect of the limitations were rejected  using Miyazawa.  Specifically how  Miyazawa and Takeshima address the above limitations discuss below:
i. Takeshima  address the image compression aspect of the limitations as follows:
a predetermined first compression ratio ([0047], Takeshima teaches  a quality coefficient (Q value) may be provided for input as the compression method, so as to give  a higher compression ratio with larger error in the color Doppler data acquired the larger the Q value); and 
sets a second compression ratio lower than the first compression ratio([0047], Takeshima teaches  a quality coefficient (Q value) may be provided for input as the compression method, so as to give a lower compression ratio with smaller error in the color Doppler data acquired the smaller the Q value); and 
compress the image information data at a compression ratio  among the first compression ratio and the  second compression ratio (Fig.1 [0047], Takeshima teach compression apparatus  to compress images, the apparatus  includes a first compression unit 13 with a quality coefficient (Q value) that provide lower compression ratio, and a second compression unit 14 with a different quality coefficient (Q value) that provide higher compression ratio)’. 

ii. Miyazawa  address the  image displaying mode aspect of the limitation as follows: 
Miyazawa teaches in a case in which the type of the inspection mode set by the processor in the image display device is a frame unit mode for displaying the ultrasound image in units of frames, in a case in which the type of the inspection mode set by the processor in the image display device is a scroll mode for displaying the ultrasound image in time series (Figs.7-9, 10 and 14, [0176],  the figures illustrates four different mode of displaying ultrasound images, the mods are  B- mode image,  Continuous  Wave Doppler, Pulse Doppler and color Doppler.  Figs. 7 and 10 include a forward and backward button that allow to select one of the four mode and  scroll the images on the screen associated to the mode as tumble images 724,725a, 725b, or as a frame image 727 . The example in FIG. 7 illustrates display of thumbnail images of a series of B-mode images that are an example of ultrasound images, in the time sequence of acquisition. From the Fig.7 it is clear that other the continuous  Wave Doppler, Pulse Doppler and color Doppler are also displayed  in time series).

    PNG
    media_image1.png
    519
    726
    media_image1.png
    Greyscale

Fig. 7 is a diagram illustrating an example of a screen displayed on a display unit by the control device (see also [0014]) .

    PNG
    media_image2.png
    454
    647
    media_image2.png
    Greyscale

[0023] Fig. 9 is a diagram illustrating an example of a screen displayed on a display unit by the control device .


The tumble images 724,725a, 725b compressed using high compression ratio, while the frame image 727  can be compressed using  lower compression ratio. 

a.         Applicants argue  “Miyazawa does not disclose, teach, or suggest suppressing the occurrence of the intensity unevenness of an image signal at each separation time displayed on the display monitor (as described in paragraphs [0055] and [0056] of the present Specification)”.The argument is found in page 9 4th paragraph of the Applicant remark.
As to above argument [a], Examiner respectfully disagrees , because the highlighted limitation is not claimed.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims  1,3- 4, 6, 18  and 19    are rejected   under 35 U.S.C. 103 as being unpatentable over Amemiya, Shinichi (hereafter Amemiya ) US 20030181811 A1 published on September 25 2003, in view of  Takeshima; Hidenori (hereafter  Takeshima) US 20120220877 A1 published on August 30, 2012, further in view of Miyazawa Nobu. WO 2018066434 A1, published on April 12, 2018. For Examination purpose US equivalent Miyazawa Nobu., (hereafter Miyazawa), US 20190216436 A1, published on July 18, 2019  is applied. 
  Regarding claim 1, Amemiya teaches An ultrasound system (Abstract, Fig.1, An ultrasonic diagnostic system) comprising: 
an ultrasound probe ( Fig. 1, [0029], [0060], The ultrasonic diagnostic system comprises ultrasonic wave transducer array 600 and switch device 604 can be built as an ultrasonic probe separately from the rest of the ultrasonic wave unit 100 (see [0060]) and an image display device that are wirelessly connected to each other (Abstract, [0029],  As shown in the figure1, the system is arranged in two units, which are an ultrasonic wave unit 100 and an information unit 300, wherein the information unit include image processing (CPU) 402 and graphic display 301.  The ultrasonic wave unit 100 
and the information unit 300  are connected   in wireless manner), wherein the ultrasound probe includes: a transducer array ([0029], the ultrasonic diagnostic system comprises ultrasonic wave transducer array 600,); 
a processor configured to: generate a sound ray signal by directing the transducer array to transmit and receive ultrasonic waves([0030], [0034] the ultrasonic wave unit 100 includes an ultrasonic wave transducer array 600 (see[0030]); the ultrasonic wave unit 100 further includes a transmit/receive switch section 202, wherein the ultrasonic wave transmit/
receive means which transmits an ultrasonic wave and receives the echo of the wave, data generation means which produces digital diagnostic data based on the received echo),
generate image information data on the basis of the sound ray signal ([0039], the diagnostic information generation section 210 produces digital diagnostic data based on the echo reception signal), compress the image information data ([0043] a compress section 216 implements the data compression for the output data of the diagnostic information generation section 210), and; and a wireless communication unit that wirelessly transmits the image information data compressed by the processor in the ultrasound probe to the image display device ([0045], compressed data is sent out in wireless manner by a communication section 218 to the information unit 300.), the image display device ( Fig.1, the information unit 300) includes: a processor ([0053], Fig.1  the CPU 402)configured to:
decode the image information data wirelessly transmitted from the ultrasound probe ([0052], the CPU 402 has input of reception data from the communication section 400. Reception data is compressed data. The CPU 402 expands compressed data. Thus, the CPU includes a decompressor or decoder that decompress the compressed data), and set an inspection mode to be performed among a plurality of predetermined inspection modes ([0011], [0054], [0056]-[0057], It operates on the part of the second section (information unit 300,) to receive and expand the transmitted data, and produce display information from the expanded data.  The graphic display 301 designed to inspect  the B-mode image, color Doppler image, power Doppler image, Doppler spectra, Doppler sound, or the like by using  the forward and backward button of Graphical User Interface  of the graphic display 301); 
a display unit that displays an ultrasound image on the basis of the image information data decoded by the processor in the image display device ( Fig.3, [0056], as discussed above CPU 402 expanded the compressed ultrasound image, and send to the graphic display 301. The graphic display 301 displays the expanded image on the screen . FIG. 3 shows an example of display of image information. The figure shows an example of display of a B-mode image after expanded by the CPU); and 
a wireless communication unit that wirelessly transmits a type of the inspection mode set by the processor in the image display device to the ultrasound probe (Fig.1, the ultrasonic wave unit 100 and an information unit 300 are communicate wirelessly, thus, the image inspection using the forward and backward button of Graphical User Interface of the graphic display 301 transmitted to the ultrasonic wave unit 100), 
It is noted that Amemiya doses not specifically teaches “set a compression ratio of the image information data; and wherein the processor in the ultrasound probe sets the compression ratio corresponding to the type of the inspection mode wirelessly transmitted from the image display device, and compresses the image information data on the basis of the set compression ratio
On the other hand Takeshima teaches set a compression ratio of the image information data ([0118],  By setting compression  parameters that reflect the quality of the Doppler data, the compression ratio can be raised both with a fixed compression 
parameter and controlled compression parameter.); 
and wherein the processor in the ultrasound probe sets the compression ratio corresponding to the type of the inspection mode wirelessly transmitted from the image display device, and compresses the image information data on the basis of the set compression ratio ([0047], For example, a quality coefficient (Q value) may be provided for input as the compression method, so as to give a lower compression ratio with smaller error in the color Doppler data acquired the smaller the Q value, and a higher compression ratio with larger error in the color Doppler data acquired the larger the Q value. The first compression parameter and the second compression parameter may be set by such a Q value.).
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate a method of compressing the ultrasound image based on the quality coefficient  value taught by Takeshima into Amemiya.
The suggestion/motivation for doing allow user of Amemiya to further optimize the bandwidth  usage of transmission and a storage space in a memory of  the compressed ultrasound image data by selecting appropriate quality coefficient that control the compression ratio. It is well-known that the main purpose of comprising an image is to minimize data storage space in a memory and maximize a bandwidth transition by minimizing the bandwidth usage. 
However,  it is noted that Amemiya  in view of  Takeshima does not teaches “in a case in which the type of the inspection mode set by the processor in the image display device is a frame unit mode for displaying the ultrasound image in units of frames, in a case in which the type of the inspection mode set by the processor in the image display device is a scroll mode for displaying the ultrasound image in time series.” 
On the other hand, Miyazawa teaches in a case in which the type of the inspection mode set by the processor in the image display device is a frame unit mode for displaying the ultrasound image in units of frames, in a case in which the type of the inspection mode set by the processor in the image display device is a scroll mode for displaying the ultrasound image in time series (Figs.7-9, 10 and 14, [0176],  the figures illustrates four different mode of displaying ultrasound images, the mods are  B- mode image,  Continuous  Wave Doppler, Pulse Doppler and color Doppler.  Figs. 7 and 10 include a forward and backward button that allow to select one of the four mode and  scroll the images on the screen associated to the mode as tumble images 724,725a, 725b, or as a frame image 727 . The example in FIG. 7 illustrates display of thumbnail images of a series of B-mode images that are an example of ultrasound images, in the time sequence of acquisition. From the Fig.7 it is clear that other the continuous  Wave Doppler, Pulse Doppler and color Doppler are also displayed  in time series)    
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the method of  classifying  and displaying various types of ultrasound images taught by  Miyazawa into the combination of Amemiya  and Takeshima . 
The suggestion/motivation for doing so are to visualize  the characteristic of  the ultrasound images such as an oxygen saturation image 728 and an oxyhemoglobin amount 729  which are superimposed and displayed on the preview-displayed B-mode image 727 (see [0159], Fig.7). 

Regarding  claim 3, Amemiya  in view of  Takeshima teaches the limitation of claim 1, but fails to teaches the limitation of claim 3. 
	On the other hand as to claim 3 Miyazawa teaches the frame unit mode includes at least one of a brightness mode, a color Doppler mode, or a power Doppler mode (Figs.7 and 10, as shown Figs.7 and 10,  the display unit display B- mode (brightness- mode) image, color Doppler mode image. The display unit configure to display the B-mode image as frame image at the center of the screen 727), and
the scroll mode includes at least one of (Figs.7 and 10, as shown Figs.7 and 10,  the display unit display continuous  Wave Doppler image and Pulse Doppler image. The display unit configure to display the pulse Doppler mode image as a sequence of tumble image at the bottom of the screen 724,725a, 725b ).
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the method of  classing and displaying various types of ultrasound images taught by  Miyazawa. 
The suggestion/motivation for doing so are to visualize  the characteristic of  the ultrasound images such as an oxygen saturation image 728 and an oxyhemoglobin amount 729  which are superimposed and displayed on the preview-displayed B-mode image 727 (see [0159], Fig.7).

Regarding claim 4, Amemiya teaches  the image display device further includes an image memory that stores the image information data decoded by the processor in the image display device([0053],  the CPU 402 is connected with a memory 404. The restored digital diagnostic data is stored in the memory 404 in the information unit 300), and 
the processor in the image display device controls storage of the image information data in the image memory ([0053], the memory 404 also stores programs, based on which the CPU 402 operates. Thus, using the program  the CPU expands compressed data and store the expanded  data into the memory 402)

Regarding claim 6, Amemiya teaches  the image display device further includes an image memory that stores the image information data decoded by the processor in the image display device([0053],  the CPU 402 is connected with a memory 404. The restored digital diagnostic data is stored in the memory 404 in the information unit 300), and 
the processor in the image display device controls is further configured to control storage of the image information data in the image memory ([0053], the memory 404 also stores programs, based on which the CPU 402 operates. Thus, using the program  the CPU expands compressed data and store the expanded  data into the memory 402)

Regarding claim 18, Amemiya teaches the processor in the ultrasound probe is further configured to direct the transducer array to transmit the ultrasonic waves and generate  the sound ray signal on the basis of a reception signal acquired by the transducer (Fig.1 [0030], [0034] the ultrasonic wave unit 100 includes ultrasonic wave transducer array 600 a transmit/receive switch section 202.  The ultrasonic wave transmit/receive means which transmits an ultrasonic wave and receives the echo of the wave)

Claim 19 is rejected the same as claim 1 except claim 19 is directed to system claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 19.

7.	Claims 7 and 9  are rejected   under 35 U.S.C. 103 as being unpatentable over Amemiya, US 20030181811 A1, in view of  Takeshima,  US 20120220877, further in view of Miyazawa, US 20190216436 A1, as applied to claims 4 and 3 above, and still  further in view of Takimoto; Massao, (hereafter Takimoto), US 20080009737A1, published on January 10, 2008. 
Regarding  claim 7, Amemiya  in view of  Takeshima teaches the limitation of claim 4, but fail to teaches the limitation of claim 7. 
On the other hand as to claim 7 Miyazawa  teaches the in a case in which the inspection mode set by the processor in the image display device is the scroll mode, the display unit has a scroll display region([0056], FIG. 3 shows an example of display of image information. The figure shows an example of display of a B-mode image, and a forward and backward  buttons that allow to scroll the B- mode image display on the screen); and the processor in the image display device stores the image information data in the image memory (Fig. 1, [0053],  the CPU 402 is connected with a memory 404. The restored digital diagnostic data is stored in the memory 404.)
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the method of  classing and displaying various types of ultrasound images taught by  Miyazawa. 
The suggestion/motivation for doing so are to visualize  the characteristic of  the ultrasound images such as an oxygen saturation image 728 and an oxyhemoglobin amount 729  which are superimposed and displayed on the preview-displayed B-mode image 727 (see [0159], Fig.7).
However, Amemiya  in view of  Takeshima  further in view of Miyazawa do  not teaches “the display unit has a scroll display region having a predetermined display length for displaying the ultrasound image generated according to the scroll mode, and the processor in the image display device stores the image information data in the image memory, using a time width corresponding to the display length as a unit”
            On the other hand, Takimoto teaches the display unit has a scroll display region having a predetermined display length for displaying the ultrasound image generated according to the scroll mode (Figs. 10-11A. FIG. 11A is a diagram shown in real -time display with an ordinary time axis in accordance with a pulse Doppler method. As shown in the figure the display time length or interval is from T1-TN), and processor in the image display device stores the image information data in the image memory ([0096], Next, in step S13, Doppler image parts alone are trimmed in the data processing unit 28 from all of the (N) images saved in the data storage unit 26 in step S5 (before the drug load) and in step S9 (under the drug load)
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
Incorporate a method of detecting a Doppler signal and obtain information on flow velocities taught by Takimoto into Amemiya and Miyazawa.
The suggestion/motivation for doing so is to allow user of Amemiya  obtain the flow velocity value at one time point within one heartbeat in the flow velocity information and evaluate the patient heart condition based on the flow velocity value at one time point (see [0025]) further allow user of  Amemiya read the peak flow velocity from the velocity time graph as shown in Fig.11. 
            However,  it is further noted that the combination of Amemiya, Takeshima and Takimoto does not specifically teach “stores the image information data in the image memory using a time width corresponding to the display length as a unit”
            Official notice taken that it would have been obvious to a person of ordinary skill in the art at the time of filing to stores the image information data in the image memory using a time width corresponding to the display length as a unit. 
The suggestion/motivation for doing so is easily identify the stored pulse Doppler image by assigning the value of the display time interval as a file name. Further, assigning a file name based on the value of the display time interval helps users to identify the size of the image before open it to display.  

Regarding claim 9, all claimed limitations are set forth and rejected as per discussion for claim 7. 

8.	Claims 10,12-14 and 16-17  are rejected   under 35 U.S.C. 103 as being unpatentable over Amemiya, US 20030181811 A1, in view of  Takeshima,  US 20120220877, further in view of Miyazawa, US 20190216436 A1, and still  further in view of Tashiro; Rika, (hereafter Tashiro), US 20120226164 A1, published on September 06, 2012.
Regarding  claim 10, Amemiya  in view of  Takeshima further in view of Miyazawa teach the limitation of claim 1, but fail to teaches the limitation of claim 10. 
	On the other hand as to claim 10 Tashiro teaches,  the image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe ([0069],  the signal processor 44 performs a detection process, such as an envelope detection process or a quadrature detection process, on sound ray data, and then corrects attenuation depending on the distance in accordance with the depth of the reflection position of the ultrasonic wave by STC (Sensitivity Time gain Control).)
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the a  well-known method of detecting an envelope and correcting an attenuation depending on the distance in accordance with the depth of the reflection position of the ultrasonic wave taught by Tashiro into the combination of Amemiya and Takeshima. 
The suggestion/motivation for doing so is minimize high frequency component reduction of ultrasound waves due to a fixed propagation distance. It is known that the amplitude and intensity of ultrasound waves decrease as they travel through tissue, and for a fixed propagation distance, attenuation affects high frequency ultrasound waves to a greater degree than lower frequency waves.
Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 10.

Regarding  claim 12, Amemiya  in view of  Takeshima further in view of Miyazawa teach the limitation of claim 3, but fail to teaches the limitation of claim 12. 
	On the other hand as to claim 12 Tashiro teaches  the image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe ([0069],  the signal processor 44 performs a detection process, such as an envelope detection process or a quadrature detection process, on sound ray data, and then corrects attenuation depending on the distance in accordance with the depth of the reflection position of the ultrasonic wave by STC (Sensitivity Time gain Control).)
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the a  well-known method of detecting an envelope and correcting an attenuation depending on the distance in accordance with the depth of the reflection position of the ultrasonic wave taught by Tashiro into the combination of Amemiya and Takeshima. 
The suggestion/motivation for doing so is minimize high frequency component reduction of ultrasound waves due to a fixed propagation distance. It is known that the amplitude and intensity of ultrasound waves decrease as they travel through tissue, and for a fixed propagation distance, attenuation affects high frequency ultrasound waves to a greater degree than lower frequency waves.

Regarding  claim 14, Amemiya  in view of  Takeshima further in view of Miyazawa teach the limitation of claim 1, but fail to teaches the limitation of claim 14. 
	On the other hand as to claim 14 Tashiro teaches  the image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe ([0069],  the signal processor 44 performs a detection process, such as an envelope detection process or a quadrature detection process, on sound ray data, and then corrects attenuation depending on the distance in accordance with the depth of the reflection position of the ultrasonic wave by STC (Sensitivity Time gain Control);  converting the sound ray signal according to a predetermined image display method ([0070],  the image processor 46 subjects sound ray data read out from the signal processor 44 to a preprocess, such as logarithmic compression or gain adjustment, and a scan line conversion process for converting sound ray data to image data based on a normal television signal scan system to produce a B-mode image).
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the a  well-known method of detecting an envelope and correcting an attenuation depending on the distance in accordance with the depth of the reflection position of the ultrasonic wave taught by Tashiro into the combination of Amemiya and Takeshima. 
The suggestion/motivation for doing so is minimize high frequency component reduction of ultrasound waves due to a fixed propagation distance. It is known that the amplitude and intensity of ultrasound waves decrease as they travel through tissue, and for a fixed propagation distance, attenuation affects high frequency ultrasound waves to a greater degree than lower frequency waves.

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 14 .

Regarding  claim 16, Amemiya  in view of  Takeshima further in view of Miyazawa teach the limitation of claim 3, but fail to teaches the limitation of claim 16. 
	On the other hand as to claim 16, Tashiro teaches  the image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe ([0069],  the signal processor 44 performs a detection process, such as an envelope detection process or a quadrature detection process, on sound ray data, and then corrects attenuation depending on the distance in accordance with the depth of the reflection position of the ultrasonic wave by STC (Sensitivity Time gain Control);  converting the sound ray signal according to a predetermined image display method ([0070],  the image processor 46 subjects sound ray data read out from the signal processor 44 to a preprocess, such as logarithmic compression or gain adjustment, and a scan line conversion process for converting sound ray data to image data based on a normal television signal scan system to produce a B-mode image).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793    

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793